                                                                                             FILED
                                                                                    2018 Nov-28 PM 03:30
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

LANSANA TOURAY,                             )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No. 4:18-cv-01189-ACA-JEO
                                            )
SCOTT HASSELL, et al.,                      )
                                            )
      Respondents.                          )

                             MEMORANDUM OPINION

      This case is before the court on Respondents’ Motion to Dismiss as Moot, filed

November 27, 2018. (Doc. 9). In the motion, Respondents note Petitioner was removed

from the United States to his native country of Gambia on November 15, 2018. (Doc. 9-

1). Because Petitioner has been removed, the court can no longer provide meaningful

relief. Thus, the court finds that the petition for writ of habeas corpus is moot. See

Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003). Accordingly, Respondents’

motion to dismiss is due to be granted and the petition is due to be dismissed. The Clerk

is DIRECTED to TERM the Motion for Summary Judgment (doc. 8).

      A separate order will be entered.

      DONE and ORDERED this November 28, 2018.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE
